                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY STOCKER MINA             :               CIVIL ACTION
                                 :
     v.                          :
                                 :
MONTGOMERY COUNTY, DA KEVIN R. :
STEELE, LUMBER LIQUIDATORS, MARY :
E. HOLMES, LISA BORKOWSKI, and   :
JOHN/JANE DOE PROCESSOR          :               NO. 18-5556

                                      ORDER

      NOW, this 25th day of April, 2019, upon consideration of the Motion for Judge

Timothy J. Savage’s Recusal Pursuant to 28 U.S.C. 144 (sic) (Document No. 24) and the

defendants’ responses, it is ORDERED that the motion is DENIED.




                                                    /s/TIMOTHY J. SAVAGE
